Citation Nr: 1105208	
Decision Date: 02/08/11    Archive Date: 02/18/11	

DOCKET NO.  05-41 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a bipolar disorder between October 19, 1967, and May 
31, 1995.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from December 1962 to November 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the VARO in 
Houston, Texas, that assigned a 10 percent disability rating for 
the Veteran's bipolar disorder from October 19, 1967, to May 31, 
1995.  The veteran is not appealing the assignment of a 
70 percent rating for the bipolar disorder from June 1, 1995.

A review of the record reveals that the Board in June 2005 
granted an earlier effective date of October 19, 1967, for the 
award of service connection for a bipolar disorder.

By decision dated in March 2008, the Board denied entitlement to 
an initial disability rating in excess of 10 percent for the 
Veteran's bipolar disorder from October 19, 1967, to May 31, 
1995.  The Veteran appealed the determination to the United 
States Court of Appeals for Veterans Claims (Court) and in August 
2009, in a Joint Motion for Remand, the March 2008 Board decision 
was vacated and remanded for further development.  Additional 
medical evidence has been associated with the file and the case 
is ready for appellate review.


FINDING OF FACT

The clinical findings and manifestations of the Veteran's 
service-connected bipolar disorder were productive of total 
occupational and social impairment from October 19, 1967 to May 
31, 1995.


CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent 
rating for a bipolar disorder from October 19, 1967, to May 31, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991, West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.132, Diagnostic Code 9206 (1967-1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) enhances VA's 
duty to notify and assist claimants in substantiating claim for 
VA benefits.  It is codified in part at 38 U.S.C.A. §§ 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.

In this case, the Veteran's increased rating claim for his 
service-connected psychiatric disorder arises from his 
disagreement with the evaluation for his psychiatric impairment 
following the Board's June 2005 award of an earlier effective 
date of October 19, 1967, for the award of service connection for 
his bipolar disorder and the assignment of a 10 percent rating 
for it.  Courts have held that once service connection is 
granted, the claim is substantiated, and thus additional notice 
is not required.  Accordingly, any defect in the notice is not 
considered prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, no further notice is needed under the VCAA as to the 
increased rating claim.

With regard to the duty to assist the Veteran in the development 
of his increased rating claim, this duty assisting him in the 
procurement of service treatment records and pertinent post 
service treatment records.  38 U.S.C.A. § 5103A.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
claims file contains post service reports of VA and private 
treatment sessions.  The Veteran's statements in support of his 
claim are of record.  Received in January 2010 was the report of 
an independent medical evaluation of the Veteran's entire claims 
file by a private psychiatrist in December 2009.  The Veteran's 
accredited representative, in submitting the additional evidence, 
stated there was nothing more to submit.  In a recent 
communication, the Veteran waived his right to have the case 
remanded to the RO for review of the newly submitted evidence.  
It was asked that the Board proceed immediately with the 
readjudication of the case.  The Board referred the entire claims 
file to a VA psychiatrist for a medical advisory opinion.  That 
report, dated in June 2010, has been associated with the claims 
file.

The Board assures the Veteran and his representative that it has 
considered all the evidence in the claims file with an emphasis 
on the medical evidence of the rating period on appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in detail 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

Pertinent Legal Criteria.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) which is based 
on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  In order to establish the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the Veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation because 
of dissatisfaction with it as being too low.  Jameson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) 
(discussing aspects of a claim for increased disability rating).

Separate ratings are assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  See 
Fenderson,12 Vet. App. at 126.  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The regulations also provide that where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a "coordination of rating with impairment in function will 
be expected in all cases."  38 C.F.R. § 4.21.

The Veteran's bipolar disorder is rated under Diagnostic 
Code 9206 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130.  However, the Board 
notes that, effective November 7, 1996, during the pendency of 
this appeal, the Rating Schedule was amended with regard to 
mental disorders.  In this case the issue for consideration is 
the severity of the Veteran's service-connected bipolar disorder 
during the time frame between October 1967 and May 31, 1995.  
Accordingly, the general rating formula for psychiatric 
disabilities prior to 1996 is for application in this case.

The criteria for that time frame generally provide a 10 percent 
for a bipolar disorder when there is slight or mild social and 
industrial impairment.  The next higher rating of 30 percent is 
authorized when there is definite or moderately large social and 
industrial impairment.  The next higher rating of 50 percent 
requires a showing of considerable social and industrial 
impairment.  The next higher rating of 70 percent is authorized 
when there is severe social and industrial impairment.  A bipolar 
disorder with totally incapacitating psychiatric symptomatology 
or which results in demonstrable inability to obtain and retain 
employment warrants a 100 percent schedular rating.  38 C.F.R. 
§ 4.132, Code 9206.

The 100 percent criteria in the late 1960's was for active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce complete social and 
industrial inadaptability, while a 70 percent rating was for 
lesser symptomatology so as to produce severe impairment of 
social and industrial adaptability.

The Board notes that these specified factors for each incremental 
psychiatric rating are not requirements for a particular rating, 
but are examples providing guidance as to the type and degree of 
severity, or their effects of social and work situations.  Thus, 
any analysis should not be limited slowly to whether these 
symptoms listed in the Rating Schedule are exhibited; rather, 
consideration must be given to factors outside a specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerham v. Principi, 16 Vet. App. 436, 442 
(2002).

The pertinent evidence of record was reviewed by a forensic 
psychiatrist in December 2009.  He stated that "after a thorough 
analysis of the medical records in this case, it is my opinion 
that the Veteran's disability related to his neuropsychiatric 
disorder had its onset at the time of discharge from military 
service, and he should be at 100 percent, with active psychotic 
manifestations severe enough to produce complete social and 
industrial inadaptability, from 1996 through 1973.  From 1974 
through 1981, the Veteran continued to have severe (70 percent) 
social and industrial inadaptability throughout.  From 1982 to 
1985, [the Veteran] neuropsychiatric disorder improved for a 
short period but continued to have a definite (30 percent) 
impairment in social and industrial adaptability.  Then, from 
1985 through 1994, his neuropsychiatric disorder worsened such 
that again a severely impaired (70 percent) in social and 
industrial adaptability for the 10-year period."  The 
psychiatrist then discussed the basis for his determination by 
referring to particular items of evidence in the claims file.  
One item was a report of medical examination accorded the Veteran 
on October 19, 1965.  The Veteran's psychiatric status was 
described as abnormal at that time.

Another item reviewed was the notation of State hospital 
commitment on September 27, 1967.  It was documented that the 
Veteran was mentally ill and was involuntarily committed to the 
State hospital.  It was commented that the Veteran "quit college 
but has not been able to remain at any job except for a short 
period of time."  The physician at the facility stated "patient 
is nervous and lacks color.  He has changed jobs frequently 
because he tires of them.  He stopped college after one semester 
for no reason."  It was noted the Veteran was discharged from the 
hospitalization on April 3, 1968.

The additional evidence noted was the State hospital summary and 
staff notes dated October 24, 1967.  The note indicated "this is 
a case of a 22-year-old, single male who for a number of years 
has been rather unstable.  He displayed poor judgment in regards 
to financial matters and unable to maintain employment."  It was 
further indicated that "organicity was adjusted by the 
psychologicals..."  Psychological testing indicated the presence 
of organic brain damage.  The physician concluded "a personality 
trait disturbance would be assigned as a diagnosis, however, the 
staff has a strong feeling that a schizophrenic process is 
present underneath."

Reference was made to a VA summary of hospitalization dated 
November 15, 1967.  That revealed the Veteran was described as 
withdrawn, passive, and disinterested on admission, but a mood 
swing was described as his mental status changed to spontaneous, 
socialable, and expressing a desire to be helped.  Shortly after 
the change in mental status, it was indicated that the Veteran 
eloped from the hospital.

Additional evidence considered was a State hospital discharge 
summary dated March 20, 1968.  Notation was made that "following 
his discharge from the Army in December of 1965 he was not able 
to hold a steady job.  Around January of 1967 he was arrested for 
having passed approximately 30 bad checks."  It was further 
indicated his behavior was repeated was on multiple occasions and 
the Veteran ultimately remained in county jail after his father 
refused to continue to bail him out.  During the hospitalization 
in question, the Veteran was treated for multiple medical 
conditions.  This period of time was still included in the total 
duration of his involuntary psychiatric commitment from September 
27, 1967, through April 3, 1968.  It was remarked at the time of 
discharge that the Veteran had not shown any improvement.  It was 
stated "condition on discharge:  Unimproved."

Reference was also made to a VA summary of hospitalization dated 
July 23, 1968.  At that time it was stated "it is felt that the 
diagnosis may prove to be schizophrenic reaction."  The Veteran 
was described as unimproved on discharge and was felt he was not 
competent to manage his own affairs.

Also reviewed was a VA hospital summary reflecting 
hospitalization from April 3 to April 9, 1968.  It was stated the 
Veteran had been sent to a State hospital directly from jail.  He 
was then transferred to the VA hospital where it was decided that 
"patient had received maximum hospital benefit."  Notation was 
made that contrary to the opinion of the State hospital, a VA 
physician indicated that the Veteran had a degree of psychiatric 
impairment "that was mild, and considered the Veteran to be 
competent, however, he did not state that the Veteran showed any 
improvement during his six-day hospitalization."

Also reviewed were doctor's progress notes from the VA dated 
September 1968.  It was remarked that the Veteran "is like a 
child who is just trying to take care of himself.  He apparently 
feels depressed and frightened at times.  The nature of his 
disorder stresses instability."  The physician also submitted 
that the Veteran "has superior intellectual capacity."  The 
physician described the degree of psychiatric impairment as 
"moderate," and regarded the Veteran as competent.

Other records reviewed included VA hospital records in December 
1968.  A physician indicated the Veteran had been diagnosed with 
psychomotor of grand mal type paroxysmal (seizure) disorder of 
the nervous system.  The Veteran was given antiseizure 
medication.  The Veteran did well initially and was transferred 
to a self reliance ward on December 4, 1968.  On December 9, 
1968, he was started in the incentive therapy program.  He became 
discouraged and asked to leave the treatment program.  He was 
then discharged on January 10, 1969.  The discharge paperwork 
stated that he was considered competent and it was felt that he 
could look for a job.

Additional records include a statement from the Veteran in which 
he documented about 59 addresses between 1966 and 1995.  He also 
listed multiple brief periods of unstable employment, and 
multiple incarcerations and psychiatric hospitalizations between 
1966 and 1969.

Also reviewed by the forensic psychiatrist was a statement from 
the Veteran's sister dated in September 1996.  She reported 
significant changes in the Veteran after military training.  She 
referred to a shortened attention span,  bad memory, and 
embarrassment from epileptic seizures.  She also described marked 
irritability, agitation, employment instability, and relationship 
instability.  She believed her brother had a severe psychiatric 
condition.  Also reviewed was a statement from the Veteran's son 
dated in February 1996 in which he described his father's 
psychiatric difficulties.  He documented psychiatric symptoms of 
occasional relationship instability, as well as periods of 
confusion and marked memory disturbance.

Another individual stated that he had known the Veteran since 
1979.  He referred to irrational, explosive, and violent episodes 
with an inability to cope with stressful situations.

Also reviewed was a May 1996 statement from a valley practice 
physician who indicated that a thorough review of the service 
records, hospital records, physician's reports, diagnostic 
studies, psychiatric records, and statements from relatives and 
lay people, as well as an experience in treating the Veteran 
resulted in an opinion that the Veteran's psychiatric disability 
experienced "progressive deterioration in the two years after his 
discharge from active duty."  He added that the Veteran's mental 
illness and epilepsy had continued to deteriorate from 1965 to 
the present time.  He went on to state that the Veteran had 
demonstrated precursors to bipolar disorder, with those being 
three Article 15's in service, visits to a psychiatrist in 
service, inability to sleep in service, seizures, two jail visits 
in 1966, court ordered commitment to a State hospital for mental 
illnesses and so forth.

Reference was also made to a document dated May 9, 1996, from the 
psychiatric clinic at the Baylor School of Medicine.  It 
reflected that the Veteran was hit on the left side of his head 
with a rifle butt in service.  Episodes of prolonged unawareness 
or fugue-like states were described in which the Veteran would 
not be fully aware for 3 to 4 days and would find himself 
somewhere else and not realize how he got there.  This led to 
multiple AWOL citations during service and multiple losses of 
jobs after service.  It was indicated the Veteran tried to attend 
college on two separate occasions, but quit during the first 
semester with both attempts.

Also reviewed by the psychiatrist were the Veteran's earning 
records between 1961 and 1993.

The psychiatrist opined that the Veteran "suffered the onset of 
severe neuropsychiatric disorder with disability rated at 100 
percent at the time of discharge from active duty military 
service, in November, 1965.  The 100 percent disability, due to 
active psychotic manifestations severe enough to produce complete 
social and industrial inadaptability, persistent through 1973.  
There is significant evidence to support this opinion, including 
documentation of psychiatric hospitalization or incarceration for 
14 out of 24 months from January 1967 through January 1969."

The psychiatrist stated that "during the period from 1974 through 
1981, based upon the severity of persisting psychiatric symptoms 
documented by lay and medical opinion and the extreme geographic 
instability demonstrated by the 59 address changes from 1966 
through 1995, the Veteran had persistent, severe disability, 
rated at 70 percent, with symptomatology such as to produce 
severe impairments of social and industrial adaptability..."  He 
went on to state that "during the period from 1982 through 1985, 
based upon the ongoing geographic instability, persisting 
psychiatric symptoms documented by lay and medical opinion, and 
the earning records, I would rate his disability at 30 percent, 
with symptomatology such as to produce definite impairment of 
social and industrial adaptability.  Even in his highest earning 
period of time from 1982 through 1985, he still had significant 
neuropsychiatric disability due to bipolar disorder."  He also 
remarked that it was not unusual in his opinion to see variable 
degrees of impairment and disability in a cyclical illness such 
as a bipolar disorder.  He also commented that during the period 
"from 1986 through 1994, placed upon the ongoing geographic 
instability, persistence of psychiatric symptoms documented by 
lay and medical opinion, and the earnings records, I would rate 
his disability at 70 percent, with symptomatology such as to 
produce severe impairments of social and industrial 
adaptability."

A VA psychiatrist reviewed the entire claims file, to include the 
private physician's report mentioned above, in June 2010.  He 
stated that he concurred with the physician that the Veteran "was 
completely impaired and totally disabled due to his bipolar 
condition from 1967 to 1969."  He noted this was a time when 
psychiatric treatments were much more primitive than today and it 
looked like the Veteran received very little in terms of 
medications.  He noted that the VA might have assumed that this 
meant the Veteran only had "mild" impairment, and therefore the 
10 percent disability rating, but the "natural history of the 
illness and the evidence from the medical documentation bring me 
to the opinion that this patient was still quite ill and 
essentially unemployable.  It is my belief that the patient had 
serious impairment in communication and judgment.  I would 
estimate his global assessment of functioning (GAF) around 28."  
He added that sometime in 1970 the Veteran appeared to have 
gotten better and his earnings record confirmed income.  The 
physician went on to state that he would estimate the Veteran's 
GAF score around 32 between 1970 and 1973.  He noted that bipolar 
patients could be highly successful despite of, and in some cases 
due to, their illness.  He referred to the lay testimony from the 
Veteran's son describing the Veteran's high work ethic the 1970's 
until he suffered a stroke in the 1980's.  It appeared the 
Veteran was able to maintain employment for a few years, namely 
1974 to 1980, although the physician noted this was perhaps with 
great difficulty.  He estimated the GAF score during that time 
frame as 38.  He estimated that the GAF score overall hovered 
"around 40 from 1980 to 1992."  At that time it was indicated the 
Veteran had to quit working as a surveyor because of medical 
causes, not all psychiatric.  However, he stated there was a 
close interrelationship between their watching events and 
psychiatric status.  He stated strokes were well known to make 
depression and other mood disorders worse.  He therefore 
indicated "it would be very likely the patient's psychiatric 
condition would have deteriorated due to the stroke and this 
would have produced serious impairment.  I would therefore 
estimate his GAF at 32 between 1992 and 1995."

The physician indicated that "the evidence accurately supports 
the estimates of disability as assigned by [the private 
psychiatrist] due to bipolar disorder between the specified time 
periods reported between 1967 and 1995, and at no time was the 
appellant's impairment only mild or slight at best."  

He listed the comparison of opinions by the physician and himself 
with respect to the Veteran's degree of impairment between 
October 1967 and May 1995 as follows:

DR. S

VA PHYSICIAN
DATE
PERCENT RATING

DATE
ESTIMATED GAF 
1966-
1973
100

1967-
1969
28
1974-
1981
70

1970-
1973
32
1982-
1985
30

1974-
1980
38
1986-
1994
70

1980-
1992
40



1992-
1995
32

The private physician and the VA physician have reported 
comprehensive assessments of their review of the Veteran's 
psychiatric status for the years following separation from 
service.  The Board sees no reason to disagree with the analysis 
of either physician, particularly in light of the fact that the 
VA physician who reviewed the file recently, in early 2010, was 
almost in complete accord with the assessment of the Veteran's 
status accorded by the private physician in December 2009.  The 
references cited by both physicians provide ample evidence 
regarding the severe nature of the Veteran's social and 
occupational impairment over the years.  Accordingly, the Board 
finds that service-connected psychiatric disability is productive 
of total occupational and social impairment from the time of the 
Veteran's separation from service until late 1973.  While the 
evidence reflects some improvement in symptomatology after 1973, 
there is also significant evidence that the Veteran was unable to 
obtain or retain employment.  Accordingly, the criteria for an 
initial 100 percent rating for a bipolar disorder have been met 
from October 19, 1967, to May 31, 1995.  


ORDER

An initial 100 schedular rating for a bipolar disorder from 
October 19, 1967, to May 31, 1995, is granted, subject to the law 
and regulations governing the payment of monetary awards.


                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


